PER curiam:
I
Los Sres. Eduardo Rodríguez, Nelson Rodríguez, Flavio Acarón, Rafael Montalvo, Eduardo Cortés, Gustavo Almo-dovar, José A. Milián, Eric Velázquez Flores, y los Dres. Themístocles Ramírez Schon y Nazario Ramírez, junto a las Sras. Hortensia Cesaní Bellaflores, Irma Méndez, Norma Trabal, Matilde Simón y Bethzaida Jordán Ramí-rez (en adelante los peticionarios) recurren ante este Tribunal y nos solicitan revisar una resolución emitida por el Tribunal de Circuito de Apelaciones mediante la cual éste-desestimó el recurso de revisión del dictamen de una agen-*113cia administrativa instado por aquéllos aduciendo falta de jurisdicción por no haberse presentado dentro del término jurisdiccional correspondiente. Revocamos.
HH HH
El Sr. Américo Rodríguez Vivaldi solicitó de la Adminis-tración de Reglamentos y Permisos (en adelante A.R.Pe.) la aprobación de un anteproyecto para la construcción de un edificio de apartamentos en un solar de su propiedad. El área donde habría de erigirse la construcción estaba zonificada por A.R.Pe. como R-l. Los residentes del área —aquí peticionarios— fueron notificados del trámite ins-tado ante A.R.Pe. Así, el 2 de diciembre de 1997 recibieron una notificación sobre una vista pública que se efectuaría el 18 de diciembre de 1997 en la que A-R-Pe. habría de considerar el proyecto en cuestión.(1) El 8 de diciembre de 1997, mediante moción al efecto, los peticionarios manifes-taron que estaban interesados en participar en la vista re-presentados por abogados, pero por razón de que éstos te-nían compromisos previos pautados para la misma fecha, se hacía imperativo su suspensión. Asimismo, solicitaron un término no menor de noventa (90) días para presentar sus objeciones al anteproyecto y contratar peritos. Me-diante Orden de 11 de diciembre de 1997, A.R.Pe. declaró sin lugar la moción de suspensión previamente presentada. Entendió que el término de noventa (90) días requerido por los peticionarios “e[ra] sumamente extenso”. Aunque el 15 de diciembre de 1997(2) fue presentada por los peticionarios una Moción de Reconsideración, la vista fue celebrada según había sido pautada. En ella no parti-ciparon ni los peticionarios ni sus abogados.
*114Así las cosas, el oficial que la presidió preparó un in-forme de 20 de febrero de 1998 recomendando favorable-mente la aprobación del anteproyecto, aunque sujeto a que se cumplieran varias condiciones.(3)
Mediante Resolución de 1ro de abril de 1998, archivada en autos su notificación el 7 de abril de 1998, A.R.Pe. aprobó el anteproyecto y autorizó la preparación de los pla-nos de construcción conforme a los términos dispuestos en la propia resolución. La determinación de A.R.Pe. no fue realmente notificada, sin embargo, hasta el 21 de abril de 1998. Dicha resolución fue notificada a los peticionarios mediante entrega personal.
El 29 de abril de 1998, los peticionarios presentaron ante la agencia una moción de reconsideración. El 1ro de mayo de 1998, A.R.Pe. emitió una orden para acoger la moción de reconsideración, la cual fue notificada el 14 de mayo de 1998. Posteriormente, mediante orden de 24 de junio de 1998, copia de cuya notificación fue archivada en autos el 8 de julio de 1998, A.R.Pe. denegó la moción de reconsideración. La notificación fue realmente depositada en el correo el 17 de julio de 1998 y recibida por los peticio-narios el 20 de julio de 1998.
Así las cosas, el 14 de agosto de 1998, los peticionarios presentaron solicitud de revisión ante el Tribunal de Cir-cuito de Apelaciones. Este último, mediante Resolución de 8 de octubre de 1998, notificada el 16 de octubre de 1998, desestimó el recurso aduciendo falta de jurisdicción. Ra-zonó el tribunal apelativo que habiéndose archivado en autos copia de la resolución de A.R.Pe. —mediante la cual aprobó el anteproyecto— el 1ro de abril de 1998, la presen-tación de la moción de reconsideración el 29 de abril de 1998 fue hecha fuera del término jurisdiccional que a esos fines provee la Ley de Procedimiento Administrativo Uni-*115forme del Estado Libre Asociado de Puerto Rico. Así tam-bién, entendió que no podía reconocerle ningún efecto inte-rruptor a la moción tardíamente presentada en relación con los términos para instar la correspondiente revisión judicial.
Inconformes, los peticionarios recurrieron ante nos me-diante petición de certiorari alegando la comisión del si-guiente error:
A. Erró el Tribunal de Circuito de Apelaciones al desestimar el recurso instado aduciendo falta de jurisdicción, porque ale-gadamente la moción de reconsideración radicada el 29 de abril de 1998 se presentó fuera de término. El Tribunal Apelativo equivocadamente determinó que el término comenzó a transcu-rrir en la fecha que se certifica en la notificación, o sea el 7 de abril de 1998. Petición de certiorari, pág. 8.
Mediante Resolución de 15 de enero de 1999, notificada el 21 de enero de 1999, le concedimos a A.R.Pe. un término de veinte (20) días para comparecer ante nos y mostrar causa por la cual no debíamos revocar la resolución del Tribunal de Circuito de Apelaciones mediante la cual se desestimó por falta de jurisdicción el recurso presentado por los peticionarios.
Habiéndole concedido dos (2) prórrogas a la parte recu-rrida, previa presentación de sendas mociones a esos efec-tos(4) A.R.Pe. no ha comparecido. En consecuencia, se tiene el caso por sometido y se resuelve según lo intimado.
hH hH hH
La Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2165), provee para que la parte adversamente afectada por una determinación de una agencia *116administrativa pueda solicitar reconsideración ante dicha agencia. Específicamente, en lo que es pertinente para no-sotros, la ley dispone lo siguiente:
La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la reso-lución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la re-chazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archive en autos una copia de la notificación de la resolución de la agen-cia resolviendo definitivamente la moción de reconsideración. 3 L.P.R.A. see. 2165.
De otra parte, la See. 4.2 de L.P.A.U., 3 L.P.R.A. see. 2172, dispone que una parte adversamente afectada por una orden o resolución final de una agencia podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones dentro de los treinta (30) días, contados a partir de la fecha del archivo en autos de copia de la orden o resolución final de la agencia. Dicho término es de carácter improrrogable y jurisdiccional. Es decir, ni los tribunales ni las agencias administrativas tienen discreción para extender dicho término y abrogarse una jurisdicción que no tienen. Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635, 637 (1991).
Recientemente, en García Claudio v. García Guevara, 145 D.P.R. 659 (1998), tuvimos ocasión de enfrentarnos a una controversia análoga a la del caso de autos.
Tratábase aquel caso de un procedimiento de partición de herencia donde el Tribunal de Primera Instancia deter-minó que los bienes de un causante eran privativos. Opor-tunamente, la parte perjudicada por el dictamen del tribunal de instancia solicitó determinaciones de hecho *117adicionales y reconsideración. El 13 de junio de 1997, el tribunal a quo acogió la reconsideración. El 27 de junio del mismo año la declaró sin lugar, archivándose en autos co-pia de la notificación el 2 de julio de 1997. No obstante, no fue hasta el 16 de julio de 1997 que efectivamente los fun-cionarios de Secretaría notificaron copia de la resolución a través de su depósito en el correo. Así las cosas, el 15 de agosto de 1997, los peijudicados apelaron al Tribunal de Circuito de Apelaciones. El 25 de agosto del mismo año, el foro apelativo desestimó la apelación aduciendo que “lo ha-bían presentado con una demora fatal de cuarenta y cuatro (44) días del archivo en autos de la copia de la notificación de la resolución en la cual se adjudicaba definitivamente la moción para solicitar la reconsideración y las determina-ciones de hecho enmendadas o adicionales oportunamente acogida”. García Claudio v. García Guevara, supra, pág. 660.
Al evaluar la situación fáctica del caso, reiteramos allí que el término jurisdiccional de treinta (30) días para interponer una apelación comienza al día siguiente del archivo en autos de copia de la notificación de la sentencia o de la resolución que resuelve definitivamente la moción que solicita enmiendas o determinaciones iniciales o adicionales y la moción de reconsideración. Asimismo, citando con aprobación lo resuelto en Figueroa Rivera v. Tribunal Superior, 85 D.P.R. 82, 88 (1962), señalamos la importancia de que exista simultaneidad entre los actos de archivar en autos y notificar mediante el depósito en el correo. Anticipamos, también, que en la eventualidad de que por la negligencia de algún funcionario de Secretaría no aconteciera conforme a la mejor práctica, entonces se entendería “que ésta fue archivada y el término comenzó a transcurrir el día en que se cursó la notificación a las partes García Claudio v. García Guevara, supra, pág. 662. Ello, así, con la evidente intención de proteger los derechos de la parte afectada por la demora en la notificación. *118Véanse, además: Canales v. Converse de Puerto Rico, Inc., 129 D.P.R. 786, 790 (1992); Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966).(5)
No obstante, reconocimos allí y reiteramos ahora que se trata de una situación de carácter excepcional que sólo pro-cede cuando “una notificación extremadamente tardía que sustancialmente afecta el término para revisar”. García Claudio v. García Guevara, supra, pág. 662.
De otra parte, aun cuando la doctrina establecida en García Claudio v. García Guevara, supra, surge en el con-texto de una sentencia notificada por el tribunal de instan-cia —a diferencia del caso de autos donde la notificación surge en el ámbito del derecho administrativo— por ana-logía acogemos el principio rector allí establecido y lo apli-camos a los hechos del de autos. Sobre todo, cuando al así hacerlo fortalecemos la naturaleza rápida, justa y econó-mica de los procedimientos administrativos. Ortiz v. Adm. Sist. de Retiro Emp. Gob., 147 D.P.R. 816 (1999).
En el presente caso, A.R.Pe. emitió una resolución el 1ro de abril de 1998, siendo ésta archivada el 7 de abril de 1998. Sin embargo, la resolución no fue notificada sino hasta el 21 de abril de 1998 mediante entrega personal a los peticionarios en sus residencias. Dicha demora tuvo el efecto de reducir a seis (6) los veinte (20) días que tenían los peticionarios para solicitar reconsideración. Los peticio-narios presentaron la moción de reconsideración ante A.R.Pe. el 29 de abril de 1998, ocho (8) días después de haber sido notificados personalmente del dictamen. Aun-que copia del dictamen de A.R.Pe. fue archivado en autos el 7 de abril de 1998, en cuyo caso el término de veinte (20) *119días para presentar la moción de reconsideración vencía el 27 de abril de 1998, el hecho cierto es que los peticionarios no fueron notificados hasta el 21 de abril de 1998, me-diante entrega personal efectuada por A.R.Pe. Tratándose, en consecuencia, de una situación extraordinaria, dada la dilación de catorce (14) días entre el archivo en autos de la notificación y la fecha en que los peticionarios fueron efec-tivamente notificados mediante entrega personal del dicta-men, era imperativo que el Tribunal de Circuito de Apela-ciones computara el término desde la fecha en que realmente se notificó a los peticionarios.
Cónsono con ello, concluimos que la moción de reconsi-deración fue presentada a tiempo, y al ser acogida por A.R.Pe. paralizó el término para recurrir en revisión al foro apelativo. La determinación de A.R.Pe. que denegaba la moción de reconsideración el 24 de junio de 1998, fue efec-tivamente notificada a los peticionarios el 17 de julio de 1998 mediante su depósito en el correo. Es decir, el término jurisdiccional de treinta (30) días para solicitar la revisión judicial vencía el 16 de agosto de 1998, por lo que habiendo sido presentada la solicitud el 14 de agosto de 1998 el tribunal a quo tenía jurisdicción.(6)
En consecuencia, erró el Tribunal de Circuito de Apela-ciones al desestimar el recurso de revisión por falta de jurisdicción.
Por los fundamentos que preceden, se expide el auto de “certiorari”, se revoca la resolución recurrida y se devuelven los autos al foro apelativo para que asuma jurisdicción y, luego de los trámites de rigor, disponga lo que en derecho proceda.

Se dictará sentencia de conformidad.


 Este anteproyecto contenía una variación en uso.


 Es decir, el mismo día en que los peticionarios recibieron la orden que dene-gaba la suspensión de la vista.


 Específicamente, obtener los endosos de la Autoridad de Energía Eléctrica y del Municipio de Mayagüez, así como obtener un permiso de la Junta de Calidad Ambiental para una planta de tratamiento de aguas usadas.


 Moción Solicitando Término Adicional de 11 de febrero de 1999, y otra, titu-lada Moción Solicitando Término Adicional de 16 de febrero de 1999.


 Debemos señalar que recientemente nuestra Asamblea Legislativa aprobó la Ley Núm. 40 de 10 de enero de 1999. Dicho estatuto enmienda la Regla 46 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. Ill, a los fines de disponer que los “términos que se calculen a partir del archivo en autos de copia de la notificación de la sentencia, resolución u orden, comenzarán a correr a partir del depósito en el correo de la notificación de la sentencia cuando esta fecha sea distinta a la del archivo en autos de la sentencia u orden del tribunal”. Ley Núm. 040 de 10 de enero de 1999, Escrutinio, Lexis Law Publishing of P.R., Inc., 1999.


 Para una discusión detallada del efecto que tiene la falta de notificación sobre los términos para revisar una determinación administrativa, véase Pérez, Pellot v. J.A.S.A.P., 139 D.P.R. 588 (1995).